273 F.2d 416
Johnny Ray SMITH, Appellant,v.Fred T. WILKINSON, Warden, United States Penitentiary, Atlanta, Georgia, Appellee.
No. 18024.
United States Court of Appeals Fifth Circuit.
January 21, 1960.
Rehearing Denied by Court En Banc February 11, 1960.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Johnny Ray Smith, in pro. per.
E. Ralph Ivey, Asst. U. S. Atty., Charles D. Read, Jr., U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The judgment of the trial court denying the petition for writ of habeas corpus based on an alleged incorrect computation of time of service is hereby affirmed.